Per, Curiam,
After .a very careful study of the opinion of the learned court below in this case, we are persuaded that it contains a correct solution of the somewhat anomalous problem that grows out of the facts in contention. We think the conclusion reached is sound and the reasons -given in support of it are adequate. It is perfectly obvious however that the attention of the legislature should be called to the situation as soon as practicable, in order that they may provide a suitable enactment to solve all doubts and meet all the exigencies of the case.
Judgment affirmed.